89 F.3d 845
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alexandria Raquel MARLOWE, Plaintiff-Appellant,v.UNITED STATES of America;  United States Department ofJustice;  the Federal Bureau of Investigation;Louis Freeh;  Charles Parsons;  LawrenceLawler, Defendants-Appellees.Alexandria Raquel MARLOWE, Plaintiff-Appellant,v.UNITED STATES of America;  United States Department ofJustice;  the Federal Bureau of Investigation,Defendants-Appellees.
Nos. 95-55553, 95-55555.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 29, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
In appeal No. 95-55553, Alexandria Raquel Marlowe appeals pro se the district court's dismissal of her action alleging that defendants "took over" her life in violation of the United States Constitution, the California Constitution, and various federal statutes.   We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm for the reasons stated in the magistrate judge's report and recommendation filed on March 8, 1995, which was adopted by the district court on March 20, 1995.


3
In appeal No. 95-55555, Marlowe appeals the district court's denial of her second Fed.R.Civ.P. 60(b) motion for reconsideration.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   Marlowe failed to argue successfully that any of the provisions of Fed.R.Civ.P. 60(b) apply to this case, nor could she have done so based upon the record.  See Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir.1985).   Accordingly, the district court did not abuse its discretion by denying Marlowe's Rule 60(b) motion.   See id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3